Citation Nr: 1112387	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-01 528 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for an acquired neuropsychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for passive aggressive personality disorder.

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for a lumbar spine disorder.  

5.  Entitlement to service connection for a lumbar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1968 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in October 2010.  A transcript of the hearing is associated with the claims file.

Although the RO reconsidered the claims on the merits, the Board must first examine whether the evidence warrants reopening the claims.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reconsidered is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted]. 

In characterizing the psychiatric issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for a personality disorder.  There were no diagnoses of an acquired psychiatric disorder of record.  Therefore, the Board finds that the claim for service connection for an acquired neuropsychiatric disorder is a new claim.  

The Board acknowledges that the Veteran's current claim specifies passive aggressive personality as the disability claimed, however, a claimant for disability compensation who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).

The reopened issue of entitlement to service connection for a lumbar spine disorder, and the issue of entitlement to service connection for an acquired neuropsychiatric disability, to include PTSD, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis, but does have a 1.5 cm pleural plaque found to be associated with asbestos exposure. 

2.  A respiratory disorder was not manifest in service; symptoms were not present for more than 20 years after service; and the current respiratory impairment is not related to service, to include the asbestos-related pleural plaque. 

3.  In an unappealed September 1970 rating decision, the RO denied service connection for back strain and passive aggressive personality. 

4.  The evidence associated with the claims file subsequent to the RO's September 1970 rating decision is not cumulative regarding the back claim, but is cumulative regarding passive aggressive personality.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for reopening of the claim seeking service connection for a lumbar spine disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for reopening of the claim seeking service connection for passive aggressive personality are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2008 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  In this case, the March 2008 letter included notice compliant with Kent.  Moreover, as the back claim is being reopened, any error regarding Kent notice is nonprejudical.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that all available private records had been submitted.  The Veteran's symptomatology and assertions regarding etiology were discussed in detail, and the basis for the RO denial were addressed.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

A claimant may submit an application or claim to reconsider a disallowed claim, at which point the Secretary, by regulation, must provide some limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reconsidered); see 38 C.F.R. § 3.159(c)(1)-(3).

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  In addition, the Veteran was afforded VA examinations as to each claim herein decided.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

New and Material 

The RO denied the Veteran's original post-service claim for compensation in September 1970.  That decision included the matters of entitlement to service connection for back strain, and for passive aggressive personality (although not specifically claimed by the Veteran).  Although notified of the decision, and of his right to appeal, the Veteran did not appeal the September 1970 decision.  

At the time of the September 1970 decision, the evidence of record consisted entirely of service treatment records and the claim form.  The service records showed that the Veteran complained of back pain on several occasions, but that a medical evaluation board found his back complaints to be attributable to a personality disorder.  As the Veteran did not initiate an appeal of that decision, it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested to have the previously denied claim reopened in February 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reconsidered, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See 38 U.S.C.A. § 5108.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence received since the September 1970 decision includes VA treatment records, private treatment records, VA examination reports, and additional statements from the Veteran and his representative.

Regarding the back, the additional records address two of the elements found wanting at the time of the September 1970 decision, i.e., present disability, and nexus.  This evidence is neither cumulative nor redundant of evidence previously of record; and, accordingly, new and material evidence has been received with respect to the back claim, and that claim is reopened.  The reopened claim will be further addressed in the remand below.

Regarding passive aggressive personality, the Board notes that, in September 1970 and currently, personality disorders were not and are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2010).  Accordingly, the additional evidence as it pertains to the diagnosis of a personality disorder is cumulative of evidence already of record.  The Board therefore concludes that new and material evidence regarding the claim seeking service connection for passive aggressive personality has not been received.  As new and material evidence has not been received, the claim is not reopened.

Service Connection

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167.  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed respiratory, and psychiatric disorders are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran testified that he was exposed to asbestos while working in the steel hold of a ship (USS Everglades) while on active duty, and that he now has a respiratory disability resulting from such exposure.  

Service treatment records show that, in May 1970, the Veteran complained of chest pain.  A questioned impression was rendered regarding possible pleurisy and bronchitis.  However, chest x-rays were found to be normal.  A medical evaluation board concluded that the Veteran suffered from no disability that was the result of an incident of service or that was aggravated thereby.  The Veteran was discharged from service in August 1970.  

Thus, while there is evidence of treatment for respiratory complaints in service, the Veteran was found to have no physical disabilities at discharge.  There is no confirmed diagnosis of a respiratory disorder.  

After service, the Veteran sought service connection in August 1970, but mentioned only a back disability at that time.  He did not mention a respiratory disability.  The first record of treatment for a respiratory disorder is in May 1999.  At that time, his private physician, G.C.S. reported the Veteran's account of an over two year history of shortness of breath.  The report refers to pulmonary function studies in 1992 and 1996 showing a restrictive ventilatory defect.  This timeline is consistent with the Veteran's account.  In his VA Form 9, the Veteran stated that he experienced onset of respiratory symptoms in the mid-1990s.  Thus, with a 20-year gap regarding respiratory impairment, the evidence does not establish continuity of symptomatology.  

In this determination, the Board has considered the lay evidence as it pertains to continuity of symptomatology.  However, as noted above, the Veteran endorses an onset of respiratory symptoms in the early 1990's.  Accordingly, there is no dispute as to continuity of symptomatology or initial onset of symptoms.  

An April 2006 x-ray shows atelectasis or scarring in the left base.  In November 2006, the Veteran was diagnosed with recurrent pneumonia.  X-rays at that time showed focal left lower lobe infiltrates.  A December 2006 chest CT shows left epidiaphragmatic airspace disease, which may represent focal pneumonia.  No pleural fibrosis was shown.  

In a March 2009 report, the Veteran's private physician J.M.R. diagnosed asbestos related pleural disease secondary to asbestos exposure when he was in the Navy.  However, in his opinion, J.M.R. stated that this "could be contributing to his restrictive disease to some degree."  He also noted that the Veteran's obesity and overall body habitus could also be another contributing factor to his restrictive disease.  Diet, weight loss and exercise were strongly encouraged.  

In September 2009, a VA opinion was obtained.  The VA physician reviewed the record, including the March 2009 report of J.M.R., and a February 2009 chest CT showing a single 1.5 cm pleural plaque in the posterior upper left chest, which he found likely secondary to asbestos exposure.  However, he found it extremely unlikely that this single small pleural plaque, in the absence of any additional plaques and in the absence of any evidence of pleural fibrosis, is contributing at all to his pulmonary symptomatology.  He specifically found that the Veteran does not have asbestosis.  He also noted two discrete episodes of pneumonia in the past that are also unrelated to his military service. 

Thus, there are differing opinions as to whether the Veteran's current respiratory impairment is related to active service, to include asbestos exposure.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the September 2009 examiner's opinion to be of greater probative weight.  While the examiner acknowledged the presence of a pleural plaque, he attributed no current respiratory disability to that clinical finding.  While J.M.R.'s opinion concedes that this pleural plaque "could be contributing to his restrictive disease to some degree," such a statement is patently inconclusive, and does not support the asserted relationship.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the Veteran's illness might have been caused by his wartime radiation exposure).

While the Veteran clearly believes that his respiratory symptoms are related to service, his opinion is based primarily on the opinion of J.M.R., which is in fact inconclusive.  While the Veteran is competent to report his symptoms and their time of onset, the Veteran's account of the timeline of onset of symptoms was acknowledged by the September 2009 examiner and is consistent with his findings.  Moreover, establishing the etiology of a respiratory disorder is not a simple matter capable of lay observation but requires medical knowledge.  The Veteran does not assert such medical knowledge.

As the September 2009 opinion is competent, conclusively stated, and consistent with the record, the Board assigns it the greatest probative weight regarding etiology.  

In sum, the Veteran sustained remote onset of respiratory disability more than 20 years after service, and while he has been found to have an asbestos related pleural plaque, the conclusive evidence regarding nexus weighs against any relationship between this clinical finding and any current respiratory disability.  As such, service connection for a respiratory disorder is not warranted.  

In so finding, the Board notes that it does not reach a decision in this case as to whether the Veteran was actually exposed to asbestos in service.  As the September 2009 examiner's opinion essentially concedes such exposure, but finds no residual disability, such a finding is not necessary to reach a decision on the claim.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder is denied.

The application to reopen the claim seeking service connection for a lumbar spine disorder is granted.  

The application to reopen the claim seeking service connection for passive aggressive personality is denied.


REMAND

The Veteran's contentions regarding a back injury are contained in the report of VA spine examination in March 2009, as well as in his hearing testimony.  By the Veteran's account, he worked in the steel hold of the ship for approximately 8 months and was working in a confined space where the height of the ceiling was 5 feet tall and he is 5 feet 6 inches tall.  This required him to work bent over most times.  He also reported that he slipped multiple times and fell on his buttocks several times while in service.  

Service treatment records show that the Veteran was treated for complaints regarding his back on several occasions during service.  In June 1969 he complained of back pain.  The impression was mild lumbosacral strain.  In October 1969, it was noted that he does a lot of lifting.  In November 1969, it was noted that the Veteran had onset of neck pain followed by back pain when doing heavy lifting.  The impression was low back strain.  X-rays showed no bone, joint, or soft tissue abnormality at that time.  In January 1970, the impression was chronic low back pain and muscle cramps.  In May 1970, examination showed no orthopedic disease.  

In a March 1970 evaluation, it was thought that the back pain was a psychophysiologic musculoskeletal reaction, and he was diagnosed as having an immature personality.  He was hospitalized in July 1970.  At that time, it was agreed that the Veteran had no diagnosable physical condition, but was thought to be utilizing physical complaints to an excessive amount.  

A medical evaluation board concluded that the Veteran suffered from no disability that was the result of an incident of service or that was aggravated thereby.  The Veteran was discharged from service in August 1970.  

Private treatment records show that the Veteran was referred by his private physician, Dr. H., in May 1983, to G.F.W., M.D., for suspected spondylolysis.  The Veteran was fitted with a lumbar corset by G.F.W.  July 1998 imaging reveals lumbosacral degenerative disc disease.  A March 2008 MRI shows mild degenerative changes.  The Veteran reported that Dr. H. had been out of practice for many years and his records could not be obtained.  

The report of VA examination in March 2009 reveals the Veteran's complaint that the back pain has gradually worsened over the years and now he has radiation of the pain into both lower extremities.  The diagnosis was lumbosacral strain with transitional L5 vertebral body shown on x-ray.  After reviewing the file along with the service records, and "recent private records showing only one visit for back pain," the examiner concluded that the Veteran's current back condition is less likely than not related to his complaint in service because there is a large gap with treatment and complaints of that condition between 1970 and 2000.  This is especially true given the absence of 40 years of progressive degenerative disease on x-rays.

Unfortunately, the examiner's reasoning confirms that he did not review all of the records pertinent to the post-service period.  Most significant, his discussion appears to exclude the possibility that he reviewed the 1983 treatment records showing a possible diagnosis of spondylolysis.  As such, the factual premise for his opinion is not correct, and an addendum opinion is necessary.  

Regarding psychiatric disability, the Veteran claims that he has an acquired psychiatric disability resulting from various stressors in service, to include his back disability.  A February 2008 record shows that the Veteran has been treated for PTSD symptoms regarding his account of serving in the steel hold in service.  The Veteran was afforded a VA examination in March 2009.  The examiner diagnosed a mood disorder due to general medical condition.  He found that these symptoms were associated with the general medical condition relating to back injury.  Thus the psychiatric claim is inextricably intertwined with the back claim and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation].

In addition, the March 2009 examiner noted that the Veteran complains of claustrophobia and has reported that this results from his confinement in the steel hold in service.  However, the examiner stated that "time limitations did not allow the possibility of thoroughly examining this possibility."

The Board finds that the service records adequately support his assertion regarding working in the steel hold.  In essence, the March 2009 examiner's suggestion would provide an alternative method for service connection for the psychiatric disability, as directly related to service.  An opinion is also necessary on this question. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the March 2009 spine examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion, taking into account the records showing treatment for back complaints in May 1983 and a questioned diagnosis of spondylolysis at that time, as to whether there is a 50 percent or better probability that any current low back disability is related to service, to include the Veteran's complaints of back symptoms in service, and his report of lifting plates of heavy steel while working in a confined space.  The supporting rationale for all opinions expressed must also be provided.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate psychiatric diagnoses.  The examiner should specifically state whether diagnoses of PTSD and/or claustrophobia are warranted, based on the conceded account of the Veteran's having worked in a confined space aboard ship.  Regarding each diagnosis, provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service, or whether any identified diagnosis is related to the claimed back disability.  (Note: a decision has not yet been reached regarding whether the back disability is service connected).  The supporting rationale for all opinions expressed must also be provided. 

3.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


